                                                                    ,      Pi;
                                                  t^-S.DfST,/,
            IN THE UNITED STATES DISTRICT COURT FOR         ■ A ! 1:1 / '
                   THE SOUTHERN DISTRICT OF GEORGIA 20l9?JOnS
                            SAVANNAH DIVISION                                      2- 35
                                                               CL£'"'
UNITED STATES OF AMERICA,


V.                                                   Case No. CR419-75


EMMITT HAYES,


                  Defendant



      Jeffrey L. Arnold counsel of record for defendant Emmitt Hayes

in the above-styled case has moved for leave of absence and for

stand-in   counsel.       The   Court     is    mindful    that     personal      and

professional      obligations   require        the   absence   of       counsel    on

occasion. The Court, however, cannot accommodate its schedule to

the   thousands    of   attorneys   who    practice       within    the   Southern

District of Georgia.

      Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



      SO ORDERED this      /O -^day of November 2019.



                                    WILLIAM T. MOORE, flR. , JUDGE
                                    UNITED      STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
